Allow me at the outset to convey to you. Sir, my 
delegation's sincere congratulations on your unanimous election to the high 
post of President of the General Assembly at its forty-seventh session. 
We are indebted to Ambassador Samir Shihabi of Saudi Arabia, whose 
skilful and indomitable leadership contributed a great deal to the success of 
the last session of the General Assembly. 
I extend congratulations and best wishes to the representatives of the 
new States Members of the United Nations: Armenia, Azerbaijan, Bosnia and 
Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic of 
Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. 
Mongolia commends Secretary-General Boutros Boutros-Ghali for his dynamic 
performance. He has assumed the responsibilities of his post at a time when 
the Organization is regaining its effectiveness, and the objective of its 
democratization and restructuring becomes increasingly topical. I wish you 
success, Mr. Secretary-General, in your endeavours. 
I feel honoured and privilieged to address this Assembly of nations 
today, at a time of renewed hope in the world Organization and recommitment to 

the underlying purposes and principles of its Charter. I have come to this 
session of the General Assembly to tell the world community about Mongolia's 
domestic and external policies and its approaches to current international 
issues and to express Mongolia's full support for the principles and 
activities of the United Nations. 
As the wheel of history turns, mankind finds itself on the threshold of 
the third millennium. The century that started with a fierce struggle waged 
by the workers' movement and was two brutal world wars, a powerful movement 
for independence and dramatic scientific and technological breakthroughs is 
culminating now with a new wave of human rights, freedom and democracy. 
Over the past several decades the world was divided into two antagonisitc 
camps that grew into two powerful, confrontational alliances, but now it has 
witnessed the end of the cold war. One could hardly find a country in the 
world that had not been drawn into this truly global face-off. 
By indulging in ideological hostilities and a reckless arms race, mankind 
brought itself to the brink of self-destruction and wasted vast resources, 
many opportunities and much time, thereby hampering world economic development 
and social progress and damaging the environment. On the other hand, the 
colonial system collapsed and many Asian, African and Latin American countries 
gained independence and strengthened their positions in the international 
arena. Mankind has reached into outer space and started taming nuclear 
energy. The positive and negative effects of all this have been reflected in 
the activities of the United Nations, the mirror of world tendencies and 
international relations. 
The East-West cold war came to an end as a direct result of the increased 
interpendence of nations, the interrelationship between the political. 

economic and humanitarian spheres, the bankruptcy of confrontational policies 
and the arms race, the changes in the former Soviet Union and Eastern Europe 
and the emergence of new thinking. Thus the 1980s and 1990s mark, in my view, 
the beginning of a transitional period shaping a new world order. At this 
very juncture, with the disintegration of the bipolar world and the creation 
of a multipolar one, we are called upon to determine the principles that will 
govern our lives and our forms of cooperation in the next century. 
It is vitally important to establish a new and just world order and to 
strengthen the ethical and legal bases for guaranteeing the fundamental 
principles of inter-State relations. 
Mongolia believes that the United Nations should be the focal point of 
the develoment and coordination of these processes. We therefore fully share 
and support the conclusions reached to that effect at the recent Stockholm 
Conference of the Inter-Parliamentary Union. In this context, the year 1992 
could be described as a year that has strengthened these positive trends. 

The first ever summit meeting of the Unted Nations Security Council was 
held this year, demonstrating the growing prestige and increasing role of the 
United Nations. Mongolia fully supports the ideas and many specific proposals 
concerning preventive diplomacy and ways and means of building confidence, 
contained in the report of the Secretary General "An Agenda for Peace" 
prepared as a follow-up to the aforementioned Security Council summit 
meeting. The report outlines some concrete proposals on the prevention of 
disputes and conflicts, on increasing the role of the United Nations in 
peacemaking, peace-keeping and post-conflict peace-building, as well as on the 
mechanism of ensuring the security of medium-sized and small States by 
political means. The importance of these proposals was most vividly 
demonstrated by the Persian Gulf crisis and its lessons. Today the strong 
cannot defy with impunity the will of the weak. Mongolia is of the view that 
the main lesson of this conflict is that the world community proved its 
determination no longer to tolerate actions in violation of the provisions of 
the Charter of the United Nations. 
Pluralism and democracy, advancing in every part of the world, penetrate 
the very fabric of international relations and open up broad prospects for 
dialogue and cooperation. Progress has been made towards settling some 
regional conflicts peacefully and freeing the world from weapons of mass 
destruction. 
In this connection, I would like to note with appreciation such important 
events as the finalization, through consensus, of the draft Convention on the 
Prohibition and Elimination of Chemical Weapons; the agreement between the 
Presidents of the United States and the Russian Federation on the reduction of 
the two countries' strategic nuclear weapons by the year 2003, far over and 
beyond the limits stipulated in the Strategic Arms Reduction Treaty (START); 

and the accession of the People's Republic of China and of France to the 
Treaty on the Non-Proliferation of Nuclear Weapons. We also commend the 
near-nuclear countries for commencing efforts to contribute to disarmament. 
We would hope to see all other States in possession of nuclear weapons join 
the nuclear disarmament talks. 
In a nutshell, although it is too early today to give an exhaustive 
definition of the new world order, some of its principal features are already 
at the stage of maturing. 
However, these changes, which have brought about prospects of a new era 
in international relations, fail to prevent new outbreaks of tension that 
jeopardize world peace and security. The new hotbeds of conflicts are being 
caused by inequality, ethnic and religious strife and other complex issues of 
long standing. As an example of this, I would refer to the crisis in the 
former Yugoslavia, which is deeply troubling the world community these days. 
Mongolia deeply regrets the bloodshed taking place between the nations that 
used to share one home, and supports the efforts undertaken by the United 
Nations, as well as such a regional organization as the European Community, in 
order to resolve the crisis. We hope that the decisions reached at the London 
Conference will yield positive results. 
Mongolia holds the view that it is possible to solve the Yugoslav crisis 
peacefully in the manner in which the Cambodian issue is now being settled. 
In this connection, we would like to compliment the permanent members of the 
United Nations Security Council, the Secretary-General and influential 
countries of the region that are taking an active part in the settlement of 
the Cambodian problem. 
A special feature of today's international relations is the need 

appropriately to combine the national interests of a country with those of the 
world community. From this point of view, the United Nations activities 
depend on the situation in and the policies of its Member States. Therefore, 
allow me briefly to describe the state of affairs in Mongolia, one of the 
Members of the United Nations, its foreign policy and security interests. 
The history book of Mongols consists of diverse and unique chapters: the 
rise and fall of the Great Empire; over 200 years under colonial rule; 70 
years of Communist experiment. Today, at the turn of the century, we, the 
Mongols, have embarked on the road to join the mainstream of civilization. 
Over the two-odd years since Mongolia has irrevocably embraced democratic 
reforms, it has managed basically to dismantle the old social system. We 
support pluralism through the policies and practical activities of the State. 
As a result, many political parties have emerged and the conditions for 
democracy's steady march onward are being created. 
Our State structure, which was formed following the first free elections 
of 1990, laid down the foundations for democratic movement, took the initial 
steps towards a market economy and promulgated the new Constitution legally 
guaranteeing the continuity of democratic reforms. Last June the second 
elections were held, resulting in the formation of new State and government 
institutions and in the formulation of the next stage of the transitional 
period. This has become yet another guarantee of the irreversibility of our 
movement towards democracy and a market economy. 
However, a general assessment of this past period speaks of a multitude 
of problems, both objective and subjective in nature, in resolving political/ 
social and economic issues of the current period. 

The country lacks financial resources. And, as a result, such serious 
problems as the inadequate supply of food and consumer goods to the 
population, and raw materials, equipment and spare parts for industry, beset 
us. The country suffers from acute shortages of housing, medicine and other 
vital needs. 
The underdeveloped economic infrastructure and the lopsided pattern of 
foreign economic relations aggravate our problems. All this leads to the 
slump in production, to inflation and a decline in living standards. 
Like other developing countries, we are not in a position to cope with 
these vicissitudes on our own. Donor countries and international 
organizations have shown appreciation of our commitment to democratic reforms 
and the enormity of our problems by rendering support and assistance essential 
to us. I take this opportunity to express, on behalf of the Mongolian people, 
our sincere gratitude to the Governments and people of the United States, 
Japan, the Republic of Korea, the Federal Republic of Germany, the 
Netherlands, Denmark, the People's Republic of China, the Russian Federation 
and others, as well as to the International Monetary Fund, the World Bank, the 
Asian Development Bank and the United Nations Development Programme for their 
kind cooperation. 

Mongolia, in its relations with other countries, has always upheld such 
universal principles of international relations as mutual respect for 
independence, sovereignty, territorial integrity and non-interference in each 
other's internal affairs, and will continue to do so in the future. 
Our foreign policy has undergone a radical change over the past two years 
since we committed ourselves to the development of democracy and market 
relations, to guaranteeing human rights and fundamental freedoms. Our foreign 
policy has been freed from the ideological bias that had prevailed for decades. 
For Mongolia, which is situated between two of the permanent members of 
the United Nations Security Council, relations with its immediate neighbours 
have always been and will remain a fundamental factor in its foreign policy. 
Mongolia stands for the development of balanced relations with those two 
countries. We are currently reshaping our relations with them to meet the 
requirements of genuine equality and mutual benefit and the new realities of 
international politics. The withdrawal of Russian troops, in line with the 
agreement reached by the two Governments in the wake of the improving climate 
for regional understanding and cooperation, is being completed. This is in 
full accordance with our new concept of national security. 
In order to contribute to disarmament and trust in the region and 
world-wide, Mongolia declares its territory a nuclear-weapon-free zone. We 
shall work towards having this status internationally guaranteed. 
With the disintegration of the former Soviet Union into new independent 
States and the incorporation of these into the international community. 
Central Asia is once again emerging as a separate geopolitical entity. We 
believe that this vast land area, strategically located as a bridge between 
Europe and Asia, should be reflected in the regional representational 

structure of the United Nations and the land-locked position of its countries 
duly taken into account. 
I should like to take this opportunity to emphasize that we are against 
turning Central Asia into a nuclear testing ground. The Mongolian Government 
has repeatedly emphasized the possibility of developing a dialogue on a 
regular basis among the States of North-East Asia, an area that is home to 
more than one-third of the world's population and has a host of military and 
political, trade and economic, ecological and other pressing problems to deal 
with. The current climate in this subregion offers a favourable opportunity 
to realize such ideas and initiatives. At this point, I should like to note 
with appreciation the recent establishment of diplomatic relations between the 
People's Republic of China and the Republic of Korea. 
Other important features of our time are the increasing political and 
economic interdependence of nations and the intensification of regional 
integration processes. It should be noted that in the Asia-Pacific region, in 
spite of the ethnic, religious and cultural diversity as well as the disparity 
in the levels of economic and social development, such institutions as the 
Pacific Economic Cooperation Conference (PECC) and Asia-Pacific Economic 
Cooperation (APEC) have come into being to facilitate the processes mentioned 
earlier. 
We believe that these forums could be broadened in terms of their 
membership with a view to securing the widest possible representation. 
Mongolia's intention is to develop trade and economic relations with the 
countries of the region on the basis of mutual benefit and to 
participate actively in the international division of labour that is taking 
shape here. 
 
Last year, Mongolia joined the Movement of Non-Aligned Countries as a 
full-fledged member. We understand this Movement to be, inter alia, an 
important political factor in the protection of the independence and security 
of small States. 
The contribution of the Movement of Non-Aligned Countries, embracing 
almost two thirds of the United Nations membership, is highly important in 
enabling the United Nations to effectively address the tasks that face it. 
The recent 10th Conference of Heads of State or Government of the Non-Aligned 
Countries, held in Jakarta, has reiterated its readiness to cooperate with the 
United Nations in building a new world order based on law, equality and 
justice. We are of the view that this Summit has been crucial in responding 
to certain assertions and allaying certain doubts concerning the Movement's 
alleged loss of relevance and viability in evolving its principles and 
objectives in line with the new realities and in mapping out the Movement's 
strategies. In our view, it has also given an impetus to the expansion of 
South-South cooperation. 
With the cold-war era at an end, a propitious opportunity is now at hand 
for the United Nations to work unhindered towards the attainment of its 
objectives. The activities of the United Nations during the past two years 
provide a convincing example. 
Although the political climate on our planet is rapidly changing for the 
better, the same cannot be said, unfortunately, of international economic 
relations. We are concerned about the lack of noticeable progress in tackling 
the pressing issues of the world economy, especially those related to the 
development of developing countries and their indebtedness. Mongolia, 
therefore, believes that enhancing the United Nations role in developmental 
 
efforts should constitute a major component in the restructuring of the 
Organization. 
The United Nations Conference on Environment and Development, held in Rio 
de Janeiro, eloquently testifies to the inextricable link between environment 
and sustainable development. What is now required is to launch multilateral 
concerted action to implement the Rio Declaration and Agenda 21. 
At that United Nations Conference my country proposed the establishment 
of an international network of ecological pattern countries and the inclusion 
of the territory of Mongolia in it as a special zone under international 
protection. In doing so, we proceeded from our understanding that the 
preservation of Mongolia's largely unspoiled natural environment is part and 
parcel of global, and particularly Central Asian, ecological concerns. Our 
country is open to international cooperation in the implementation of 
research, protection and restoration programmes. We hope that the Member 
States of the United Nations will support our proposal and promote its 
realization. 

I should like to point out the imperative need to develop and strengthen 
the legal basis of inter-State relations, accelerate the codification of 
international law and increase the competence of the International Court of 
Justice, for the sake of asserting a new international order the world over. 
In conclusion, I should like to express my confidence that this session 
the United Nations General Assembly will successfully complete its 
deliberations. 
